 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    KEITH ROBERT LUGO,                                   Case No.: 1:19-cv-00039 SAB (PC)

10                         Plaintiff,
                                                           ORDER TO SUBMIT APPLICATION
11            v.                                           TO PROCEED IN FORMA PAUPERIS FOR
                                                           A PRISONER, OR PAY FILING FEE
12    R. FISHER, et al.,                                   WITHIN FORTY-FIVE (45) DAYS

13                         Defendants.
14

15           Plaintiff Keith Robert Lugo is a state prisoner proceeding pro se in a civil rights action

16   pursuant to 42 U.S.C. ' 1983. Plaintiff initiated this action by filing a complaint on December 5,

17   2018, in the United States District Court for the Northern District of California. (ECF No. 1.)

18   Plaintiff also submitted two applications to proceed in forma pauperis pursuant to 28 U.S.C. §

19   1915, to that court. (ECF Nos. 2, 6.)

20           On January 4, 2019, that court determined that venue did not like in that district, and that

21   this matter should be transferred to this Court, the United States District Court for the Eastern

22   District of California. (ECF No. 7.) The other court also terminated the pending motions, including

23   the then-pending applications to proceed in forma pauperis. It does not appear that those motions

24   were substantively denied. Nevertheless, there is no pending application to proceed in forma

25   pauperis before this Court at this time, nor has Plaintiff paid the $400.00 filing fee to proceed in

26   this action.

27           Therefore, the Court will allow Plaintiff to submit a new application to proceed in forma

28   pauperis to this Court on this Court’s form for consideration. Further, as will be explained in the
                                                       1
 1   instructions provided to Plaintiff, he is not required to obtain any new certified inmate trust account

 2   statement with his new application. He must instead merely complete, sign, and date the form, and

 3   the Court will obtain the necessary certified statement to consider his application.

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1.      The Clerk of the Court is directed to send to Plaintiff an application to proceed in

 6   forma paupers, for a prisoner;

 7            2.      Within forty-five (45) days of the date of service of this order, Plaintiff shall submit

 8   the attached application to proceed in forma pauperis, completed and signed, or in the alternative,

 9   pay the $400.00 filing fee for this action; and

10            3.      No requests for extension will be granted without a showing of good cause. Failure

11   to comply with this order will result in dismissal of this action.

12
     IT IS SO ORDERED.
13

14   Dated:        January 10, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
